UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Staff Sergeant NICHOLAS E. RODERICK
                                     United States Air Force

                                              ACM S32256

                                               9 April 2015

         Sentence adjudged 13 May 2014 by SPCM convened at Luke Air Force
         Base, Arizona. Military Judge: Natalie D. Richardson.

         Approved Sentence: Bad-conduct discharge, confinement for 5 months,
         forfeiture of $700.00 pay per month for 5 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Lucy H. Carrillo
         and Major Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                                 ALLRED, HECKER, and TELLER
                                    Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court